Motion Granted; Order filed March 5, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-01015-CV
                             NO. 14-12-01044-CV
                                 ____________

                CHARLES KENNEBREW, SR. and
    ELITE PROTECTIVE SERVICES, LLC, Appellants/Cross-Appellees
                            V.

              MICHAEL R. HARRIS, Appellee/Cross-Appellant


                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-09593

                                   ORDER

      Defendants Charles Kennebrew, Sr. and Elite Protective Services, LLC filed
a notice of appeal from the final judgment signed by the court below on August 9,
2012. The appeal was assigned to this court and docketed under our appellate case
number 14-12-01015-CV. Plaintiff Michael R. Harris filed a notice of cross-appeal
from the same judgment. The cross-appeal was assigned to this court and docketed
under our appellate case number 14-12-01044-CV.
      On February 28, 2013, Michael Harris filed an unopposed motion to
consolidate the appeals. We GRANT the motion and issue the following order.

      We ORDER the appeal and cross-appeal, Nos. 14-12-01015-CV and 14-12-
01044-CV, CONSOLIDATED. All documents should be filed in case number 14-
12-01015-CV, and they will be deemed filed in both cases. The briefing deadlines
shall be set as follows:

      1. Charles Kennebrew, Sr. and Elite Protective Services, LLC shall file their
appellants’ brief of up to 15,000 words on or before April 4, 2013, subject to any
extension of time that may be granted;

      2. Michael R. Harris shall filed his combined brief of appellee/cross-
appellant of up to 15,000 words 30 days thereafter, subject to any extension of time
that may be granted;

      3. Charles Kennebrew, Sr. and Elite Protective Services, LLC shall file their
combined reply/cross-appellees’ brief of up to 15,000 words, 30 days thereafter,
subject to any extension of time that may be granted;

      4. Michael R. Harris shall file any cross-appellant’s reply brief of up to
7,500 words 20 days thereafter, subject to any extension of time that may be
granted.

                                  PER CURIAM




                                         2